DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2019 and 07/13/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9, 12, 13, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN204978684). Han discloses a rail vehicle (see Han, description, paragraphs [0024] to [0031], and figures 1-10), comprising a vehicle body and a bogie assembly, wherein, the vehicle body is mounted on the bogie assembly; the bogie assembly comprises a bogie frame (1), a driving device (9); a body of the frame is substantially rectangular and comprises side beams (101) and end beams (103) connected end to end sequentially; two side beams are opposite to each other and two end beams are opposite to each other; the driving device 9 comprises a gear box (901), a coupler (902), and a traction motor (903); a portion of the side beams (101) is wider and a portion thereof is narrower; the wider portion is used to mount a traveling wheel axle and the gear box; the thickness of the wider portion is greater than the thickness of the narrower portion; and a top wall of the wider portion is arcuately connected to a top wall of the narrower portion. Hence, claim 1 differs from Han in that: the present . 
Allowable Subject Matter
Claims 4, 6, 7, 14, 16, 17, 19-21, and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617